Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Krenik (2015/0197016) in view of Sareen et a. (2012/0086783), Affidavit A, and Feld et al. (2001/0026272).
	Krenik shows a method and apparatus having most of the recited steps and limitations including, for claim 1;
providing a predefined hairstyle model (1002, paragraph 0106) including hair property representing values (“hair length”, middle of paragraph 0106) and head shape representing values (including peak 1010, ear openings 1008, flat back 1006, paragraph 0106), 
sampling an actual head shape (“type of scalp”, read the last 9 lines of paragraph 0106), of a to-be-treated subject, involving detecting deviations (via measurement or camera or other technique, near end of paragraph 0106) from a model body shape portion of the predefined hairstyle model, and

wherein the act of adapting the hair property model involves adjusting only portions of the hair property model wherein the deviations between the actual body shape and the model body shape portion exceed the predetermined threshold. (Krenik’s disclosure has measuring of the head, and when all head measurements are off, and all portions have to be adjusted, it still meets the claim requirements of “only” portions that are off being adjusted).
Krenik is silent about taking no action when deviations are below a predetermined threshold.
Examiner will address Krenik’s shortcomings via two different aspects;
	Shortcoming A – Krenik does not explicitly adjust one portion more or less than another.
	Shortcoming B – Krenik does not explicitly perform non-adjustment when a portion deviation is below a predetermined threshold.
With respect to shortcoming A, Examiner notes that it is well known to take body measurements to form an actual body shape model, and to compare that with a pre-existing computer model of a body, and to deform that pre-existing computer model of the body to match the actual body shape, including deforming some portions and not others.
From within the comparable field of digital tailoring, Sareen teaches;

Sampling an actual body shape (abstract).
Adapting the pre-existing computer model to match the actual body shape model (note in paragraph 0226 “base avatar 158 may be morphed to create the shape of consumer avatar 171 or fit model avatar 173”)
This adapting occurs more or less for different portions (note paragraph 0376 – “the 3D body scan surface in this embodiment is categorized into the following categories: head, left arm, right arm, torso, left leg, right leg”.  Clearly, the arms, legs, chest, etc. are being measured and adjusted in different amounts.  Also note paragraph 0164, “Each morph target may correspond to one or many points of measure.  
Points of measure are control points for a specific body measurement from body 
measurements and other shape data 176 (e.g. the circumferential waist 
measurement may have a control point).  Therefore, when the point of measure 
needs to be changed to a specific body measurement value (given by the user, 
extracted from raw scan data, or derived by some other means), the morph target 
is adjusted.”  Emphasis was added for “many” above.

Another reference that involves altering only certain portions of a body model is Affidavit A, accompanying this action.

Accordingly, It would have been obvious to one of ordinary skill to have modified Krenik to have his adjusting step involve adjusting some portions of the pre-existing 
  
In regard to shortcoming B, Examiner notes that it is well known in a wide variety of industries to provide “action thresholds” below which thresholds no action occurs.    This occurs both in manual processes and computational processes, and they share the same motivation - to save time and energy.

In a computational process, Feld teaches a pertinent process;
Starting with a pre-existing computer model of the body (downloadable wear article 90).
Sampling an actual body shape (paragraph 0043).
Feld then repositions the vertices in the wear article to accommodate the actual body shape, and notably this repositioning occurs until a movement is required that is below a predetermined threshold (lines 15-27 of paragraph 0068).  Below this threshold, it is not worth the effort, and note that Feld is sensitive about conserving computational energy (near the end of paragraph 0066).

In a manual process, the Affidavit A is again pertinent, as some portions with deviations were left unmodified.

Accordingly, it would have been obvious to one of ordinary skill to have further modified Krenik by having him only modify his model in areas that really needed it, 

In the context of one of the above processes being manual, and in the context of claim 1 possibly having within it’s scope a manual or computational process, Examiner notes that it is established in MPEP 2144.04(III) and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), that the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  

In regard to claim 2, the “predetermined range” is defined by the predetermined threshold discussed above.
As for claim 3, end users will agree that the overall appearance of the haircut constitutes a “processed haircut”.
With respect to claim 4, the topographical hair model, with varying hair lengths, is described in Krenik’s paragraph 0106.
In regard to claim 11, the scalp model of Krenik’s paragraph 0106 intrinsically has a “memory unit”.  The “sampling unit” is the camera mentioned in paragraph 0106.  The “processing unit” is the “image processing” on lines 9 and 10 of paragraph 0053, with the “adjusting” discussed at the end of paragraph 0106.  The processing unit would now have an “action threshold” for adapting some portions and not others as taught by Feld and the affidavit as set forth above.

In regard to claim 16, hair length is mentioned as a hair property on line 14 of paragraph 106, and elsewhere in Krenik.
In regard to claim 17, Krenik’s body portion is a head portion (e.g. head map of figure 10a).

Applicant's arguments have been fully considered.
Applicant has overcome the rejections under 35 USC 101 and 112.
Applicant’s arguments against the Chojnowski reference are well taken, and that reference has been dropped.  This does not effect the rejection, as the Sereen reference has the same teachings. 
	Applicant argues that Sereen does not adjust different amounts in different locations.  Examiner respectfully disagrees.  Paragraphs 0376 and 0164, cited above, clearly indicate that each area is separately adjusted.  Note the “many points” being adjusted in paragraph 0165.  One of ordinary skill in the art would definitely understand that individual areas were being adjusted separately, and by different amounts, as that has been the standard in the industry for over a hundred years (witness, for example, Affidavit A).  To one of ordinary skill, it would be nonsensical to adjust all points the same, as that simply 
	Applicant argues that Feld does not teach adapting a hairstyle.  This argument is understood, but since adapting a base avatar (at the head for hairstyle or at the body for clothes, respectively) to match a body scan are such similar technologies that the teaching of one is applicable to the other. 
	Looking at the Shortcoming A more broadly, Examiner notes that Sereen and Affidavit A are arguably not even needed.  When Krenik states at the end of paragraph 0106 that hair styles are “modified or adjusted for beneficial results”, one of ordinary skill would understand that some areas would adjusted more than others.  No person of ordinary skill would think that all areas are adjusted the same, since that simply would not work, as the haircut would not match the head.  Head diameter, ear position, forehead size all must be taken into account and adjusted for separately, or the device simply would not work.  
	Looking at Shortcoming B more broadly, Examiner notes that Feld and Affidavit A are arguably not even needed.  When Krenik states at the end of paragraph 0106 that hair styes are “modified or adjusted for beneficial results”, one of ordinary skill would understand that if one scanned head aspect matched the base model, then there would be no need to adjust it, even if other areas did need adjustment.    No person of ordinary skill would think to adjust an area that did not need to be adjusted.   Again, the device would not work if it adjusted areas that did not need to be adjusted.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724